
	
		I
		112th CONGRESS
		1st Session
		H. R. 2726
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2011
			Ms. Wilson of Florida
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Budget Control Act of 2011 to protect
		  education programs from budget cuts under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Education Protection Act of
			 2011.
		2.No
			 education cuts
			(a)No cuts through
			 legislative language of the joint select committee
				(1)In
			 generalTitle IV of the Budget Control Act of 2011 is amended by
			 adding at the end the following new section:
					
						405.No education
				cuts
							(a)In
				generalThe joint committee
				shall not include in its proposed legislative language submitted pursuant to
				section 401(b)(3)(B)(iv) any provision that reduces eligibility, payments, or
				benefits, or otherwise reduces outlays or budget authority under—
								(1)the Head Start Act
				(42 U.S.C. 9801 et seq.); or
								(2)any program
				administered by the Secretary of Education, including any program under—
									(A)the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.);
									(B)the Individuals
				with Disabilities Education Act (20 U.S.C. 1400 et seq.);
									(C)the Higher
				Education Act of 1965 (20 U.S.C. 1001 et seq.); or
									(D)the Rehabilitation
				Act of 1973 (29 U.S.C. 701 et seq.).
									(b)No application
				of expedited proceduresIf the joint committee bill includes a
				provision that violates subsection (a), the expedited procedures in section 402
				shall not apply to such
				bill.
							.
				(2)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 404 the following new
			 item:
					
						
							Sec. 405. No education
				cuts.
						
						.
				(b)No cuts through
			 fallback sequestration processSection 251A of the Balanced Budget and
			 Emergency Deficit Control Act of 1985, as inserted by section 302(a) of the
			 Budget Control Act of 2011, is amended by adding at the end the following new
			 paragraph:
				
					(12)No cuts for
				educationNotwithstanding any
				other provision of law, no sequestration order issued under this section or
				section 3101A of title 31, United States Code, or discretionary spending limit
				made under this section shall reduce eligibility, payments, or benefits under
				any Act or program referred to in section 405(a) of the Budget Control Act of
				2011.
					.
			
